Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, and 8, 10-15 is/are rejected 35 U.S.C. 103 as obvious over Hauber et al. (US 2009/0297865; Hauber) 
Re Claims 1-5, 10-11, and 13: Hauber deposits a gypsum slurry (38) over a fiberglass sheet (14). [0061, 67]. The slurry penetrates the mat (14) 95-100%. [0069]. Hauber forms a gypsum core. Abs., [0176]. 
The slurry (38) comprises a polymer additive that provides a water impervious surface such as plastic sheathing, water repelling which makes it usable outdoors or indoors, [0068], as well as structural strength, finishing properties among others. [0163] See also [0164] (“It has been found and it 



    PNG
    media_image1.png
    702
    1090
    media_image1.png
    Greyscale

Hauber selects the polymer additive from styrene, butadiene, latex, or polyvinyl acetate polymers. [0169]. (“[T]he polymer additive which has been noted as producing the desired characteristics [the optional polymer additive may also present a polymer matrix that provides a water impervious surface having desirable performance characteristics, such as, plastic sheathing, or water repelling, 0068] comprises one or more polymer taken from a group consisting of acrylic, styrene, butadiene, latex, or polyvinyl acetate polymers and copolymers that are dissoluble in water, such as those listed above. The delivery of the polymer in solution may be targeted into the complete slurry mix.”)
water impervious surface, water repelling, structural strength or finishing properties would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to optimize the polymer additive concentration in the slurry to achieve the water impervious surface, and water repelling properties, structural strength or finishing properties with reasonable expectation of success as discussed by Hauber.
The examiner notes that the gypsum panel has a similar composition as claimed by applicant, (i.e. gypsum slurry with a latex binder) which would result in the claimed property (i) moisture gain of less than 0.5% at 22 inches of water over 5 hours; less than 25g at 5 inches of water over 24 hours; or 30g at 5 inches of water over 48 hours according to AATCC 127,and ii) moisture gain of less than 0.7% according to ASTM D1970). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hauber product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	

Re Claim 8: Hauber coats the fiberglass mat on the opposite side of the first coated slurry (38) with a core gypsum slurry (44). [0073]. The slurry (44) forms onto the laterally moving sheet (14). See also [0080]. 



    PNG
    media_image2.png
    281
    504
    media_image2.png
    Greyscale

Hauber discloses the application of a slurry (138) which ends up on the inner, backside of the gypsum board during construction. [0091]. It is understood that penetration occurs because of the use of the term inner. In addition, Hauber had disclosed penetration of 95% of the first slurry (38) indicating a number of voids penetrable by other composition such as slurry (138). Note also that Hauber desires a smooth working surface. [0005]

	
Re Claims 14-15:  Note also Hauber discusses the processing variables of viscosity and density of the gypsum (38) [0071]. Hauber discusses controlling how dense slurry (38) is. [0064]. Hauber discloses that the gypsum board must have reduced weight while maintaining strength through higher density layers. [0073]. (“a strong, denser upper and lower surface layers and a less strong and less dense middle layer or core”)
The determination of optimum or workable ranges of the density to achieve reduced weight and desired strength would have been characterized by routine experimentation. See MPEP 2144.05 IIB

	
Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Gilley (US 2010/0075166; Gilley)
Hauber discloses the use of styrene butadiene copolymer but does not disclose the use of sulfonated styrene butadiene copolymer emulsion.
However, Gilley produces gypsum boards utilizing sulfonated styrene butadiene latex. Abs., [0002, 13]. The use of sulfonated styrene butadiene latex allows improved bonding to layers, reduce board weight and maintain board strength. [0004]. Gilley discloses the use of sulfonated styrene butadiene latex emulsion. [0022]. The sulfonated styrene butadiene latex exhibits better properties than styrene butadiene latex. Table 3, [0053]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Hauber and substitute the styrene butadiene latex for a sulfonated styrene butadiene latex; alternatively to add sulfonated styrene butadiene latex to the latex composition. Gilley discloses sulfonated styrene butadiene latex is suitable for use in gypsum panel production and allows for improved adhesion and strength when compared to un-sulfonated styrene butadiene latex. These advantages are explicitly desired by Hauber.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Stuart (US 2010/0186870; Stuart)
Hauber discloses the application of the gypsum slurry as shown above. Hauber discloses that after setting the water it is removed by drying. [0158]. Hauber does not disclose that the first gypsum slurry is deposited in an amount of from about 5-20 wt.% of the gypsum core.
However, Stuart discloses that the amount of water in the gypsum slurry can range in the amount of 35-80wt%. [0028]. Taking into account the other components in the slurry this would make the gypsum component fall within the claimed range for the gypsum core.
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Hauber and utilize a suitable amount of water for formation of the core. Stuart discloses that the amount of water can range from 35-80wt.%, which after formation would be removed by drying leaving the slurry wt.% as claimed. 

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Foster (US 2015/0064433; Foster)
Re Claim 8: Hauber discloses the application of a slurry (138) which ends up on the inner, backside of the gypsum board during construction. [0091]. It is understood that penetration occurs because of the use of the term inner. In addition, Hauber had disclosed penetration of 95% of the first slurry (38) indicating an amount of voids penetrable by other composition such as slurry (138). Note also that Hauber desires a smooth working surface. [0005]
Although Hauber implies that its method would penetrate the remaining portion of the first fiberglass mat and substantially eliminate voids, this teaching is not explicit.
However, Foster discloses that a material cover can be utilized to “substantially smooth” to be completely or mostly free of texturing and voids. [0035]. 


Claim(s) 1-5, and 8-16 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Sinnige (US 5,968,237; Sinnige)
Hauber disclose the method, and the gypsum slurry as shown above, but does not disclose the use of a micro wax emulsion in the compositions.
However, Sinnige produces gypsum boards having water repellent characteristics. Abs. The gypsum slurry comprises a micronized polyethylene wax. col.3, ll. 41-55. The micronized wax provides an emulsion with excellent stability and performance for us in plant production conditions. col.3, ll. 56-60. The gypsum product has water resistance. col.4, l. 61. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Hauber and introduce a micronized wax as an additive to the gypsum slurry. Hauber discloses the desire of making the gypsum board waterproof. Sinnige discloses the addition of the micronized wax for those purposes.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

The examiner notes that the gypsum panel has a similar composition as claimed by applicant, (i.e. gypsum slurry with a latex binder and microwax emulsion) which would result in the claimed property (i) moisture gain of less than 0.5% at 22 inches of water over 5 hours; less than 25g at 5 inches of water over 24 hours; or 30g at 5 inches of water over 48 hours according to AATCC 127,and ii) 

Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Sinnige (Sinnige) and Gilley (US 2010/0075166; Gilley)
See Rejection of Claim 6 above.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Sinnige (Sinnige) and Stuart (US 2010/0186870; Stuart)
See Rejection of Claim 7 above.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Sinnige (Sinnige) and Foster (US 2015/0064433; Foster)
See Rejection of Claim 8 above.

Claim(s) 1-5, and 8-15 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Lehnert et al. (US 5,148,645; Lehnert). Stav et al. (US 2012/0214887; Stav) is utilized as evidence of the concentration of gypsum in the slurry.
Hauber discloses the method as shown above to provide moisture and water resistance to the gypsum panel being created. However, Hauber recites the genus of possible concentrations of the SB latex.

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Hauber and utilize the polymer additive of Hauber in an amount in the range of 0.05-.4 wt.%. Lehnert discloses it is suitable amount to include to add water-resistant properties.
Examiner notes that the current range overlaps the concentrations/MSF disclosed. Depending on the thickness (1/2 or 5/8) of the gypsum board the lbs of gypsum would range from 337-2040 lb/MSF. See para. [0026] of Stav for evidence of the concentration.
The examiner notes that the gypsum panel has a similar composition as claimed by applicant, (i.e. gypsum slurry with a latex binder) which would result in the claimed property (i) moisture gain of less than 0.5% at 22 inches of water over 5 hours; less than 25g at 5 inches of water over 24 hours; or 30g at 5 inches of water over 48 hours according to AATCC 127,and ii) moisture gain of less than 0.7% according to ASTM D1970). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hauber product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Lehnert et al. (Lehnert),  and Gilley (US 2010/0075166; Gilley)
See Rejection of Claim 6 above.
Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Lehnert et al. (Lehnert), and Stuart (US 2010/0186870; Stuart)
See Rejection of Claim 7 above.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Lehnert et al. (Lehnert), and Foster (US 2015/0064433; Foster)
See Rejection of Claim 8 above.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Lehnert et al. (Lehnert), and Sinnige (Sinnige).
	See Rejection of Claim 16 above.

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that the discussion of polymer additives of Hauber is too tenuous to suggest achieving the particular level of moisture resistance. pp.7-8.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
As noted in the rejection above, paras [0169] and [0068] note that the polymer additive, selected from latexes including SB styrene and butadiene latex.(“[T]he polymer additive which has been noted as producing the desired characteristics [the optional polymer additive may also present a  into the complete slurry mix.”)
The determination of optimum or workable ranges of the concentration of polymer additive to achieve plastic sheathing, water repelling would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	
With regards to applicant’s arguments that the polymer additive is not in the slurry, and that it does not form at least a portion of a gypsum core. pp. 7-8.
Hauber explicitly discloses that the polymer additive is added to the slurry as noted above. Although the polymer additive can migrate it still forms as surface of that same layer (38). [0076]. The claim does not limit any migration or segregation of thecomponents, it just requires that the gypsum comprises latex binder, which slurry to form (38) does.

Applicant that the doctrine of differences in concentration is not applicable because Hauber does not disclose a range of the latex.p.9
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). See MPEP 2131.02
If the prior art disclosure does not disclose a claimed range with "sufficient specificity" to anticipate a claimed invention, any evidence of unexpected results within the narrow range may render the claims nonobvious. See MPEP 2131.02.

Applicant argues that the art does not recognize the concentration of latex is a result-effective variable. p.9. 
See response to argument citing paras. [0169] and [0068].

	Examiner appreciates clarification from Applicant that there was no disagreement that Hauber did not describe a styrene butadiene copolymer that can be a latex. p.8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712